Citation Nr: 0323918	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-08 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) additional compensation 
benefits, including whether the overpayment was properly 
created.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1978 to April 
1979, and from February 1984 to February 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of VA in Reno, Nevada.  In April 2003, 
the veteran testified via video conference from the Las 
Vegas, Nevada RO before the undersigned, sitting in 
Washington, D.C.


FINDING OF FACT

The debt of $2,285 was the result of sole administrative 
error.


CONCLUSION OF LAW

An overpayment of additional compensation benefits in the 
amount of $2,285 was not properly created.  38 U.S.C.A. § 
5112 (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the expanded 
duties to notify and assist enacted by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 510A, and 5107 
do not apply to the veteran's claim for waiver of 
overpayment.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Moreover, the veteran's claim is being granted, as 
set forth below.  

In October 1998, the veteran applied for service connection.  
In her application, she indicated that her marital status was 
divorced and that she had been divorced since December 1990 
from W. R.  In an August 1999 rating decision, the veteran 
was granted service connection for several disabilities.  A 
combined 80 percent disability rating was assigned.  

Thereafter, the veteran completed a VA Form 21-686c, received 
in October 1999, in which she wrote in the name and Social 
Security number of W. R., her former spouse, but then crossed 
through the entire area where spousal information was to be 
reported and labeled it "N/A."  The name of the former 
spouse is the same as a name she provided on her initial 
application in which she reported that she was divorced from 
him since 1990.  Also, on the same form, she checked in the 
marital information box that she was divorced.  In the space 
provided where she was to list her spouse's birth date, she 
wrote "N/A."  This information, as provided by the veteran, 
clearly showed that she was not married.  

In October 1999, the veteran was sent a letter informing her 
of her award of VA benefits effective from November 1998.  
She was notified that she was receiving additional benefits 
for a spouse and child.  

In June 2000, the veteran informed VA in writing that an 
error had been made.  She indicated that VA had paid her 
additional benefits for a spouse, but that she was divorced.  

Thereafter, VA retroactively removed the spouse from her VA 
compensation benefits effective from November 1998.  This 
action resulted in the creation of an overpayment of VA 
benefits in the amount of $2,285.  

In written correspondence and at her personal hearing, the 
veteran indicated that the creation of the overpayment at 
issue was due to sole administrative error.  She related that 
she informed VA in the form provided to her that she was 
divorced.  When she was notified that she had been paid for a 
spouse, the veteran reported that she called VA to inform VA 
of the error and was told that the retroactive payment that 
was being directly deposited into her financial institution 
could not be stopped.  The veteran indicated that when she 
spoke to personnel at the RO, they made it seem as if she had 
misled VA regarding her marital status.  She maintained that 
she did no such thing and notified VA immediately of their 
error via the telephone conversation.  She later provided the 
notification in writing.

Sole administrative error connotes that the veteran neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.

The Board finds that the debt of $2,285 was created solely by 
administrative error.  It appears that the RO misread the VA 
form 21-686c, received in October 1999.  It is entirely clear 
to the Board, in reading that form, that the veteran 
indicated that her marital status was divorced.  It is 
unclear how it could have been interpreted any other way.  
The RO incorrectly processed the veteran's award with 
additional compensation benefits for not only her child, but 
for her former spouse.  Therefore, the Board finds that VA 
caused the error to occur.  

The question remaining is whether the veteran had knowledge 
of or should have been aware of the erroneous award and 
whether her actions or her failure to act contributed to 
payment pursuant to the erroneous award.  It is essentially 
her position that she notified VA when she discovered the 
error and tried to correct the situation to the best of her 
ability.  The veteran indicated that she was told that she 
basically could not correct the situation.  At that point, 
she believed that it was VA's responsibility to rectify the 
situation.  The Board finds that the veteran had no knowledge 
of nor should she have been aware of the erroneous award 
until she received the notification letter.  At that point, 
she had knowledge that VA had made a mistake.  However, the 
Board also believes that when the veteran discovered the 
mistake, she notified VA of the error as she felt that there 
was no way that she could correct the situation on her own.  
The undersigned found the veteran's testimony to be very 
credible, and it is apparent that she already had properly 
provided VA with her marital information.  At that point, the 
Board believes that VA should have made the correction and 
that it was reasonable for the veteran to have expected VA to 
make the correction.  When she was told that the payment 
could not be stopped, she apparently felt that there was 
nothing more that she could do.  The Board notes that she 
could have, in fact, returned the additional monies; however, 
the veteran would not have had any way of knowing the amount 
that she had been overpaid.  It is reasonable to believe that 
she felt that VA had the notification and that there was 
simply nothing else that she could do until they corrected 
their error.  Therefore, the Board also finds that her 
actions or her failure to act did not contribute to payment 
pursuant to the erroneous award.  

The Board concludes that overpayment was solely attributable 
to VA error, and was improperly charged to the veteran.  
Accordingly, since the overpayment debt was not validly 
created, the question of whether waiver may be granted is 
moot.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).


ORDER

The debt not being validly created, the veteran's appeal is 
granted.



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

